       Case 2:20-cv-00553-NBF-PLD Document 23 Filed 05/26/20 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF PENNSYLVANIA
                              PITTSBURGH DIVISION

 LARRY HENRY, individually and on behalf )
 of all others similarly situated,       )
                                         )
                 Plaintiff,              )
                                         )
 v.                                      )
                                         )               Case No. 2:20-cv-00553-PLD
 CNX RESOURCES CORP.,                    )
                                         )
                 Defendant.              )
                                         )


                             DECLARATION OF LUKE BEEBE

       I, Luke Beebe, pursuant to 28 U.S.C. § 1746, hereby affirm that I am over 18 years of age

and am competent to make the following Declaration.

       1.      I am personally familiar with the matters and things contained herein, and I

authorize the use of this Declaration for all purposes allowed by law.

       2.      I am currently the Director of Drilling of CNX Resources Corporation (“CNX”).

       3.      CNX is an oil and gas exploration and production company. CNX is known as an

“Operator” within the oil and gas industry.

       4.      Through Master Service Agreements (“MSAs”), CNX contracts with Consultancy

Firms to utilize independent oilfield professionals who provide expert consulting services on a

project-to-project, as-needed basis. These professionals are known as “Consultants” within the oil

and gas industry.

       5.      CNX does not contract directly with these Consultants.

       6.      Rather, CNX contracts with Consultancy Firms and the Consultancy Firms furnish

qualified Consultants to consult on specific projects.

                                                 1
       Case 2:20-cv-00553-NBF-PLD Document 23 Filed 05/26/20 Page 2 of 4




        7.       CNX does not pay these Consultants.

        8.       Consultants are free to turn down any projects offered to them without adverse

consequence or repercussion.

        9.       The Consultancy Firm provides an important service for CNX so that it can be

efficient. For example, the Consultancy Firm processes and pays each invoice for all of its

Consultants performing services for CNX and then sends CNX an aggregated bill after doing so.

This way, CNX only has to process one payment, instead of many individual invoices.

        10.      Consultancy firms also screen Consultants, ensure they are qualified, and, upon

information and belief, provide the Consultants with general commercial liability insurance.

        11.      Larry Henry, the plaintiff in this matter, was placed with CNX through New Tech

Global Ventures, LLC (“New Tech”), a Consultancy Firm.

        12.      More specifically, Mr. Henry offered his expert services as a wellsite supervisor

from June 2018 to May 2019.

        13.      In his capacity as a wellsite supervisor, Mr. Henry was an independent contractor

who provided expert project-management services on CNX well sites and pads and managed the

drilling plan.

        14.      Upon information and belief, Mr. Henry provided his services to CNX pursuant to

and in accordance with the duties and responsibilities set forth in the Marketing Agreement he

signed with New Tech.

        15.      CNX did not pay Mr. Henry. Rather, Mr. Henry invoiced New Tech for his work

on CNX’s gas rig, and then New Tech paid Mr. Henry. New Tech then invoiced CNX and CNX

paid New Tech for Mr. Henry’s consultant services.




                                                 2
      Case 2:20-cv-00553-NBF-PLD Document 23 Filed 05/26/20 Page 3 of 4




       16.     CNX and New Tech entered into an MSA on or about March 27, 2014. At the time,

CNX was f/k/a CONSOL Energy, Inc.

       17.     New Tech incorporates the MSA’s terms into the contract it executes with its

consultants.

       18.     Had Mr. Henry not contracted with New Tech, been screened by New Tech, ran his

invoices through New Tech, or been insured by New Tech, he would have been ineligible to

provide independent consulting services to CNX.

       19.     CNX did not hire or fire Mr. Henry; CNX did not train Mr. Henry but rather allowed

him to provide consulting services due to his expertise as a well site supervisor; CNX did not

provide any benefits to Mr. Henry and did not supervise him. Mr. Henry largely set his own

schedule.



                            [SIGNATURE ON FOLLOWING PAGE]




                                               3
Case 2:20-cv-00553-NBF-PLD Document 23 Filed 05/26/20 Page 4 of 4
